Per Curiam:

El 2 de septiembre de 1952 el Tribunal Superior decidió a favor del demandado un pleito de con-tribuciones sobre ingresos que envolvía los años 1946, 1947 y 1948, radicado por la demandante contra el Secretario de Hacienda. El 26 de septiembre del mismo año el Secretario *266de Hacienda radicó ante dicho tribunal los cómputos contri-butivos correspondientes, siendo éstos aprobados por dicho tribunal el 10 de marzo de 1953. Esta última actuación del tribunal fué notificada a las partes el 11 de marzo de 1953.
El 9 de abril de 1953 la demandante radicó en el Tribunal Superior un escrito de apelación. También radicó una moción en la que alegaba que a fin de poder perfeccionar su apelación venía obligada a pagar la suma de $2,234.78; que cuando interpuso este pleito tuvo que prestar una fianza a favor del demandado, consistente de un cheque del Gerente del Banco de Ponce, por la suma de $2,211; y que con el pro-pósito de completar el importe de las deficiencias más los intereses en cuestión, acompañaba a la moción un giro postal por $23.78 a favor del Secretario de Hacienda.
El 9 de abril de 1953 el Tribunal Superior ordenó que se devolviera a la demandante el giro postal, con instrucciones de que el pago de toda contribución se hiciera al Depar-tamento de Hacienda y no al Tribunal. Esta orden fué noti-ficada a las partes el mismo día. El 13 de abril de 1953 el Secretario de Hacienda recibió una carta del abogado de la demandante remitiendo un giro postal por la cantidad de $23.78 y solicitando además que la diferencia de $2,211 fuese satisfecha de la fianza prestada.
A virtud del artículo 76 de la Ley de Contribuciones sobre Ingresos, según fué enmendado por la Ley núm. 230 de 10 de mayo de 1949 ((1) pág. 707), carecemos de poder para conocer de una apelación instada por un contribuyente contra sentencia del Tribunal Superior en un caso de deficiencias por contribuciones sobre ingresos, a menos que el contribuyente radique el escrito de apelación y pague totalmente la deficiencia determinada por el tribunal dentro del período de treinta días fijado por ley para tales apelaciones.
El Secretario de Hacienda solicita la desestimación de esta apelación por dos motivos. El primero es que la contribuyente pagó $2,234.78, cuando debió haber pagado $2,244.12. Sin embargo, es innecesario que consideremos este *267fundamento, especialmente porque no conllevaría la desesti-mación de la apelación para todos los tres años en cuestión.
El segundo fundamento es que la contribución no se pagó dentro de los treinta días, según lo exige la ley. Estamos de acuerdo. El intento de pagar a través del Tribunal Superior no tuvo efecto legal alguno. Y el pago al Secretario de Hacienda, que fué recibido el 13 de abril de 1953, fué tardío.

La moción de desestimación del Secretario de Hacienda será declarada con lugar.